Title: Arthur S. Brockenbrough to Thomas Jefferson, 28 August 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            Dear Sir
            Charlottesville August 28h 1819
          
          I arrived here on the 25h with my family and as Mr Perry will not give up the house yet I am under the necessity of boarding them at Mr Laports untill I can get possession, it is attended with considr considerable inconvenience and expence—
          I this evening received your letter of the 17th with the enclosures—Mr Gorman arrived yesterday I shall employ him, as the stone cutters we have know but little about quarrying—Mr Michael Raggi has worked out a leaf of the Corinthian Capitol which I think well executed considering the quality of the stone—we have a few of the Tuscan Baces worked & the other Italian is at work upon one of the Tuscan caps—The quarriers did not attend to my instructions relative to geting out the blocks for the Baces first, I shall on monday set Mr Gorman in the quarry & direct him to get the Baces for the Corinthian baces immediately—we have three door sills worked & put in Pavilion No 2—Dinsmore is pushing on with the inside work having put up the intabliture—Pavilion No 1 is going on and is about 4 ft above the first floor of Joists—and the Wall of the 4 Dormitories are up—
        	The bricks are of an excellent quality and look very well I am at a loss to know what I shall put Philips at when he finishes No 1 and the four Dormitories between No 1 & 2 he expects to finish in a fortnight—and having engaged Carter & Philips about  400.000, unless some arrangement can be made for him to go on with one of the Hotels, I shall disappoint them very much, Philips is doing his work very well, and I shall be truly sorry if he is obliged to stop he has his bricks all made—Mr Perry is geting bricks &c in place to begin Pavilion No 3 on monday morning Mr Ware has his first kiln on fire and will begin to lay as soon as they cool—I think there is no doubt of our having the walls of four additional Pavilions up this fall Mr Gorman thinks our stone will do very well for the Ionic Capitols, I shall therefore have some blocks gotten for them to employ the Italians on—You will please advise me how I shall employ Philips so that I may comply with my contract entered into with him as to the quantity of Bricks he was to lay this fall, the mail is about closing, if any thing occurs worth noticing I will write again next mail I am Sir respectfully your obt sert
          
            A. S. Brockenbrough
          
        